Name: 86/595/EEC: Council Decision of 3 December 1986 on the conclusion of an Agreement in the form of an Exchange of Letters concerning an extension of the Protocol annexed to the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao TomÃ © and Principe on fishing off the coast of Sao TomÃ © and Principe
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-12-06

 Avis juridique important|31986D059586/595/EEC: Council Decision of 3 December 1986 on the conclusion of an Agreement in the form of an Exchange of Letters concerning an extension of the Protocol annexed to the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao TomÃ © and Principe on fishing off the coast of Sao TomÃ © and Principe Official Journal L 344 , 06/12/1986 P. 0028*****COUNCIL DECISION of 3 December 1986 on the conclusion of an Agreement in the form of an Exchange of Letters concerning an extension of the Protocol annexed to the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao TomÃ © and Principe on fishing off the coast of Sao TomÃ © and Principe (86/595/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao TomÃ © and Principe on fishing off the coast of Sao TomÃ © and Principe (1), and in particular Article 8 thereof, Having regard to the proposal from the Commission, Whereas the Community and the Democratic Republic of Sao TomÃ © and Principe have begun the negotiations provided for in Article 8 of the Agreement in order to determine the arrangements that will apply from 31 August 1986 when the Protocol annexed to the Agreement expires; Whereas on 22 August 1986, the two parties agreed to extend the Protocol for an interim period of two months from 31 August 1986 pending the final result of these negotiations, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning an extension of the Protocol annexed to the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao TomÃ © and Principe on fishing off the coast of Sao TomÃ © and Principe is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons enpowered to sign the Agreement in order to bind the Community. Done at Brussels, 3 December 1986. For the Council The President M. JOPLING (1) OJ No L 54, 25. 2. 1984, p. 2.